PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/875,979
Filing Date: 15 May 2020
Appellant(s): Papangkorn et al.



__________________
David W. Osborne (Reg. No. 44,989)
For Appellant


EXAMINER’S ANSWER





This is in response to the Appeal Brief filed October 25, 2021, appealing from the Final Office Action dated January 12, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office Action dated January 12, 2021 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims:
The rejection of claims 1-30 under 35 U.S.C. §103 as being unpatentable over Schroeder et al. (“The Majority of Male Patients with COVID-19 Present Low Testosterone Levels on Admission to Intensive Care in Hamburg, Germany: A Retrospective Cohort Study”, medRxiv, Published May 11, 2020, https://doi.org/10.1101/2020.05.07.20073817; cited in the July 28, 2020 Information Disclosure Statement) in view of Kalra et al. (“Testosterone Replacement in Male Hypogonadism”, Clinical Pharmacology: Advances and Applications, 2010; 2:149-153, cited with the September 4, 2020 non-final Office Action).
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the Examiner:
The rejection of claims 7-8 under 35 U.S.C. §112(b) (pre-AIA  second paragraph), as set forth at p.2-5 of the previous final Office Action dated January 12, 2021 is now hereby withdrawn.

(2) Response to Argument
Appellant’s opening arguments refer to the final Office Action of January 12, 2021 at p.7-8, in which the office action stated that the proffered arguments of September 16, 2020 were “found unpersuasive, primarily due to not providing the supporting documents of the evidence for arguments” (Brief, p.18). Appellant now asserts that “[t]he Applicant has provided the supporting documents” previously cited as evidence (Brief, p.18). 
The arguments have been fully and carefully considered, but are not found persuasive. 
In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)”).
On May 5, 2021, Appellant filed an after-final amendment concurrent with an After-Final Consideration Pilot Program (AFCP) 2.0 Request, which was denied entry pursuant to the June 21, 2021 Advisory Action. On July 12, 2021, Appellant filed a Notice of Appeal concurrently with a Pre-Appeal Brief Request for Review. Neither Appellant’s May 5, 2021 submission nor Appellant’s July 12, 2021 submission provided copies of the documents previously cited and relied upon in the September 16, 2020 arguments.
Appellant now newly provides such copies of these evidentiary documents with his Appeal Brief submission of October 25, 2021, which is untimely. 37 C.F.R. §41.33(d)(1) expressly states that “[a]n affidavit or other [e]vidence filed after the date of filing an appeal pursuant to §41.31(a)(1) through (a)(3) and prior to the date of filing a brief pursuant to §41.37 may be admitted if the examiner determines that the affidavit or other [e]vidence overcomes all rejections under appeal and that a showing of good and sufficient reasons why the affidavit or other [e]vidence is necessary and was not earlier presented has been made”. 37 C.F.R. §41.33(d)(2) states that “[a]ll other affidavits or other [e]vidence filed after the date of filing an appeal pursuant to §41.31(a)(1) through (a)(3) will not be admitted except as permitted by §§41.39(b)(1), 41.50(a)(2)(i), and 41.50(b)(1).”
Here, Appellant has filed new evidence after the date of filing an appeal and concurrently with his Appeal Brief filed October 25, 2021. As such, the requirements of 37 C.F.R. §41.33(d)(2) apply in the instant case, which clearly states that evidence filed after the date of filing an appeal pursuant to §41.31(a)(1) through (a)(3) will not be admitted – except as permitted by §§41.39(b)(1), 41.50(a)(2)(i), and 41.50(b)(1). Also, MPEP §1206(II). In the instant case, none of the exceptions permitted by 37 C.F.R. this newly provided evidence is not admitted for consideration. For further reference, please see MPEP §1206(II) and 37 C.F.R. §41.33(d).
Reference to such evidentiary documents now cited as Exhibits A-P of the proffered arguments will be treated infra only insofar as it constitutes arguments of Counsel, unsupported by evidence thereof. Again, MPEP §2145(I).
Appellant argues that “Kalra does not disclose any treatments that would be suitable for treating COVID-19”, opining that Kalra’s description of oral testosterone therapy for reducing symptoms of angina in men with coronary heart disease is not pertinent to the treatment of COVID-19 (Brief, p.22-23). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Appellant advances the position that Kalra’s failure to teach testosterone therapy for the treatment of COVID-19 renders the rejection insufficient. This position is defective, as it ostensibly urges that Kalra alone must teach the entirety of the claimed method – in effect arguing that Kalra et al. must constitute anticipatory prior art. Appellant fails to appreciate, however, that anticipation under AIA  35 U.S.C. §102 is not the sole manner in which the claims may be rejected over the prior art. AIA  35 U.S.C. §103 explicitly provides for the rejection of claims that are not identically described under section §102, In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Also, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Appellant’s contention that Kalra et al. is unsuitable prior art for failing to explicitly teach testosterone therapies for COVID-19 is, therefore, untenable. 
Appellant further argues that Kalra’s teaching that “[d]iagnosis [of androgen deficiency] should not be made during an acute or subacute illness” constitutes an “explicit instruction” teaching away from identifying androgen deficiency suggesting a need for oral testosterone therapy during acute or subacute illness, such as COVID-19 (Brief, p.22-23).
The arguments have been fully and carefully considered, but are not found persuasive. 
Appellant’s attempt to discount the teachings of Kalra et al. on the grounds that Kalra allegedly teaches away from diagnosing androgen deficiency during an acute illness is unavailing, as Appellant again fails to consider the context of Kalra’s disclosure. Here, Kalra et al. is specifically discussing the diagnosis of ADAM (androgen deficiency of the aging male) – not testosterone deficiency in male COVID-19 subjects. Therefore, the caution to not diagnose ADAM during acute or subacute illness is not plainly relevant to the identification of low testosterone in male COVID-19 subjects.
In any event, the correlation between low testosterone in male COVID-19 subjects, severity of COVID-19 disease, elevated inflammatory response and poor immune response is clearly and 
Appellant opines that “Schroeder does not disclose treatment for COVID-19”, arguing that Schroeder et al. suggests using “established protocols for treatment of male hypogonadism” as a therapeutic strategy for male COVID-19 patients, but that such therapies “do not provide a timeline sufficient for treating COVID-19” (Brief, p.23-24). Appellant contends that Kalra “measures the effect of treatment [of male hypogonadism] over a long period (e.g., 6 months to 3 years)” and that the ordinarily skilled artisan would have concluded that “established protocols for treatment of male hypogonadism absent substantial modification would not be appropriate for treating a time sensitive disease like COVID-19” even “despite the optimistic conclusion from Schroeder that is unsupported by any data” (Brief, p.24). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Appellant’s contention that Schroeder et al. fails to describe treatment for COVID-19 simply cannot be accepted. In the instant case, Schroeder et al. clearly teaches a correlation between low testosterone in male COVID-19 subjects, increased inflammation and reduced immune response, and specifically proposes testosterone therapy used in the treatment of male hypogonadism as a manner of therapeutic amelioration. This was the purpose of citing Kalra’s teachings, which clearly established conventional testosterone replacement therapies (e.g., testosterone, or its ester testosterone undecanoate) well-known for use in the treatment of male hypogonadism. Such teachings, taken collectively, clearly imbue the ordinarily skilled artisan with a reasonable expectation of success in prima facie successful, but it does not require evidence demonstrating absolute or guaranteed certainty that the invention will succeed.
Appellant’s arguments appear to imply that Schroeder’s suggestion of administering conventional testosterone replacement therapies to male COVID-19 subjects to mitigate inflammation and improve immune response would not provide a reasonable expectation of success because Kalra et al. teaches administration of testosterone replacement therapy over an extended period of time before testosterone levels are normalized. This position is unavailing. Here, Schroeder et al. suggests administering testosterone replacement therapy to male COVID-19 subjects to increase testosterone levels in such subjects for the therapeutic purpose of mitigating inflammation and improving immune response to COVID-19 viral infection. Schroeder et al. does not, however, suggest that such testosterone replacement therapy would only be effective for this purpose when testosterone levels are returned to normal levels – this is an unreasonably narrow interpretation of Schroeder’s teachings. Rather, Schroeder et al. clearly suggests that raising testosterone levels would have a beneficial therapeutic impact in male COVID-19 subjects with severe COVID-19 illness by mitigating inflammation and improving immune response in such subjects with low testosterone. It logically follows that any increase in testosterone levels – even if not rising to conventionally normal levels - in such subjects would have been reasonably therapeutically beneficial to mitigate inflammation and severity of disease by improving the immune response thereto. Appellant’s apparent argument that testosterone replacement therapy essentially takes too long to work to be effective to treat acute COVID-19 cannot be accepted.
It is essential to note here that Appellant repeatedly impugns Schroeder’s teachings by noting that Schroeder et al. provides only an “optimistic conclusion” of using testosterone replacement therapy for treating male COVID-19 subjects that is “unsupported by any data”, and that “established protocols for 
Importantly, Appellant also fails to appreciate that his own instantly claimed method is unsupported by any data, particularly any data that would be probative of outweighing these alleged deficiencies of the prior art. Appellant’s as-filed specification contains more than 170 pages of working examples (see, e.g., Appellant’s Specification, p.29-205) directed only to specific embodiments of testosterone compositions. However, not one of these working examples demonstrates the efficacy of testosterone therapy in the treatment of COVID-19 viral infection. It can only be assumed, then, that whatever disadvantages Appellant urges would be present in the combination of teachings suggested by the prior art must also be present in Appellant’s method as instantly claimed, as he demonstrates nothing more than what would have been reasonably expected from the prior art before the effective filing date of the claimed invention. Though Appellant opines that it was “unexpected that androgen receptor agonists can be used to treat subjects infected with coronavirus because androgens, such as testosterone, upregulate ACE2 and TMPRSS2 expression” (Brief, p.22) (such that “attempting to treat COVID-19 with an androgen receptor agonist (e.g., a testosterone agent) [as claimed] seemed unlikely to result in success”; Brief, p.22), this entire line of reasoning amounts to nothing more than conjecture lacking evidentiary support, as neither the as-filed specification nor the evidence of record clearly establishes this principle of operation, let alone as an unexpected property. MPEP §716.01(c) In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)”, further noting that examples of attorney statements that are not evidence and must contain proper evidentiary support include statements regarding unexpected results).
Appellant further argues that “neither Schroeder nor Kalra disclose a ‘therapeutically effective amount of a testosterone agent’ for treating COVID-19 in a subject” (Brief, p.24).
The arguments have been fully and carefully considered, but are not found persuasive. 
Appellant’s position that neither Schroeder nor Kalra disclose a “therapeutically effective amount of a testosterone agent for treating COVID-19 in a subject” is unavailing for two reasons. First, if it is Appellant’s position that neither Schroeder nor Kalra alone individually teach the entirety of the method as claimed, then this argument would be untenable, as the instant rejection is set forth under AIA  35 U.S.C. §103 – not AIA  35 U.S.C. §102. There is no expectation under AIA  35 U.S.C. §103 that any one single reference applied in the rejection teaches the entirety of the claimed subject matter. Second, if it is Appellant’s position that the teachings as combined fail to teach or suggest a therapeutically effective amount of a testosterone agent for treating COVID-19 in a subject, then this argument would be untenable. Again, Schroeder et al. clearly teaches a correlation between low testosterone in male COVID-19 subjects with increased inflammation and reduced immune response to viral infection, and specifically proposes testosterone therapy as a manner of therapeutic amelioration. Kalra et al. teaches conventional testosterone therapies used to increase testosterone levels in hypogonadal males, further suggesting specific testosterone preparations for such purpose at p.151, para.4 (cited in the rejection), e.g., oral testosterone undecanoate in doses of 40-80 mg, 2-3 times per days with meals (i.e., a total daily dose of 80-240 mg). Such teachings, taken collectively, clearly suggest use of a “therapeutically effective amount” of a testosterone agent as instantly claimed in its broadest sense1, as well as more specific embodiments of a “therapeutically effective amount” as recited in, e.g., claim 13 (e.g., “about 150 mg to about 1500 mg” 
Appellant further argues that “although Schroeder may have recognized a problem, namely that the majority of male patients with COVID-19 present low testosterone levels on admission to Intensive Care in Hamburg, Germany, Schroeder fails to teach or suggest a specific solution thereof”, a deficiency that is allegedly acknowledged by the January 12, 2021 Final Rejection, where it is stated that Schroeder et al. fails to explicitly teach administration of a testosterone agent to COVID-19 patients (Brief, p.25-26). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Appellant’s arguments cannot be accepted. Schroeder et al. clearly demonstrates that critically ill male COVID-19 subjects admitted to intensive care suffered from severe testosterone and dihydroepiandrosterone deficiencies – where both androgens are required to mount antiviral immune responses to combat viral infection in male COVID-19 subjects (see, e.g., Schroeder, p.2, para.4). Schroeder et al. further acknowledges that those male COVID-19 patients with low testosterone levels exhibited an elevated risk of death, as compared to those with normal testosterone levels, and further teaches that “low testosterone levels in male COVID-19 patients correlate with inflammatory cytokine expression”, noting that testosterone exerts a protective immune response in men (p.9, para.1; p.12, para.1). Schroeder et al. summarizes his findings, noting that “severe deficiencies in testosterone and dihydrotestosterone levels in male COVID-19 patients” inhibits “mount[ing] sufficient immune responses to combat the deadly infection”, suggesting that “[t]hese findings might help to discuss personalized intervention strategies for male COVID-19 patients taking, e.g. established protocols for treatment of male hypogonadism into consideration” (Schroeder, p.14, para.4). Such teachings suggest that conventional therapies for hypogonadism may be used to reverse testosterone deficiency in male COVID-19 subjects to improve immune response and mitigate inflammation. This is more than simply “recognition of a problem”, as Appellant asserts – rather, Schroeder et al. both recognizes the problem and proposes a potential solution therefor – in this case, conventional therapies for hypogonadism. If it is Appellant’s position that Schroeder et al. does not explicitly identify specific conventional therapies for hypogonadism, then this position would be unavailing, as this was the precise purpose of citing to Kalra et al. (who, 
Appellant goes on to suggest that the grounds for rejection utilize impermissible hindsight to support the asserted combination by improperly relying upon the teachings of the as-filed disclosure to guide the skilled artisan (Brief, p.26-27). 
The arguments have been fully and carefully considered, but are not found persuasive. 
In response to Appellant’s suggestion that the Examiner’s conclusion of prima facie obviousness is based upon improper hindsight reasoning, it must be recognized that any judgement on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. However, so long as it takes into account only knowledge that was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant’s disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Here, the knowledge relied upon for the purposes of rejecting Appellant’s claims as prima facie obvious flows directly from the prior art teachings cited and does not, in any way, rely upon Appellant’s own specification for such teachings or guidance. 
Appellant contends that “the Final Office Action has not presented a proper prima facie case of obviousness because there would be no expectation of success in view of the combined references” (Brief, p.27). Appellant argues that “treating COVID-19 is drawn to treating a condition in need of an immediate efficacious response where time is of the essence in the treatment”, citing to Wilson et al. (Emerging Infectious Disease, June 2020; 26(6):1339-1340; Exhibit C) as alleged evidence that “a median of 13 days passed from pneumonia confirmation to death” and Saad et al. (European Journal of Endocrinology, 2011; 165:675-685; Exhibit D) as alleged evidence that effects of testosterone therapy take an extended duration of time before observing maximal effects in minimizing specific manifestations of hypogonadism (Brief, p.28-29). Appellant further contends that “[i]f one were to apply a conventional TRT [testosterone replacement therapy] protocol to COVID-19, one could not expect to see beneficial effects because the patient would likely have died long before improvement would otherwise ever be realized” (Brief, p.29). 

As an initial matter, it is reiterated here that the evidentiary documents provided as Exhibits C and D cited in Appellant’s arguments have not been admitted for consideration in the record for the reasons set forth above. MPEP §1206(II) and 37 C.F.R. §41.33(d). As a result, Appellant’s assertions of the evidentiary teachings provided by Exhibits C and D amount to no more than attorney argument lacking evidentiary support, which is unpersuasive. Again, MPEP §2145(I).
Appellant advances the perplexing argument that a COVID-19 subject would be dead long before conventional testosterone replacement therapy would have provided any beneficial therapeutic effect in the subject. This argument is not understood. Here, Schroeder et al. suggests administering testosterone replacement therapy to male COVID-19 subjects to increase testosterone levels in such subjects for the therapeutic purpose of mitigating elevated inflammation and improving immune response to viral infection. However, it is reiterated that Schroeder et al. does not teach or suggest that such testosterone replacement therapy would only be effective once testosterone levels are returned to normal levels – this is again an unreasonably narrow interpretation of Schroeder’s teachings. Rather, Schroeder et al. teaches that raising testosterone levels would have reasonably exerted a beneficial therapeutic effect in male subjects with severe COVID-19 illness by mitigating inflammation and improving immune response in such subjects with low testosterone. It logically follows that any increase in testosterone levels – even if not rising to conventionally normal levels - in such subjects would have been therapeutically beneficial to mitigate inflammation and severity of disease by improving the immune response thereto. 
Moreover, Appellant appears to conflate the therapeutic objective of increasing testosterone levels in male COVID-19 subjects with yielding maximal therapeutic effect on other bodily manifestations of hypogonadism (e.g., depressive mood, muscle strength). The fact that a maximal therapeutic effect of testosterone therapy on other bodily manifestations of hypogonadism may not be achieved for some period of time – allegedly longer than it takes before a COVID-19 patient would expire – is wholly separate and distinct from the fact that administration of testosterone replacement therapy would have still yielded an increase in testosterone levels once initiated (and the attendant therapeutic benefits 
It appears relevant to again point out that Appellant takes issue with the asserted reasonable expectation of success in combining the teachings of Schroeder et al. with those of Kalra et al., urging that a male COVID-19 subject would have died before realizing any therapeutic benefit from following a conventional testosterone replacement therapy protocol. If Appellant’s position is true, then it is unclear how Appellant has provided a reasonable expectation of success in executing his method as instantly claimed. Appellant cannot urge on one hand that the proposed combination of the prior art fails to yield this therapeutic effect of treating COVID-19 via administering a testosterone agent, but then on the other hand opine that his identical combination – without reciting anything more, or any additional adaptive features – can, in fact, perform this function. If the male COVID-19 subject of the prior art would have died before realizing any therapeutic benefit from testosterone therapy, then it is unclear why Appellant’s own method instantly claimed would not also suffer from this same disadvantage, as neither the working examples nor the as-filed disclosure as a whole present any evidence demonstrating that Appellant’s method has been adapted in a manner that would overcome this alleged expectation of failure. 
Appellant further opines that “the state of the art expressly teaches away from claim 1”, urging that “the state of the art at the time of the effective filing date of the instant invention would have pointed researchers in a different direction than the present invention” (Brief, p.29). Appellant cites to evidentiary documents of Exhibits E-P submitted with the Appeal Brief on October 25, 2021 in support of his allegation that the art would have taught away from the instantly claimed method (Brief, p.30-34). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Appellant is once again reminded that the evidentiary documents provided as Exhibits E-P cited in Appellant’s arguments have not been admitted for consideration in the record for the reasons set forth above. MPEP §1206(II) and 37 C.F.R. §41.33(d). As a result, Appellant’s assertions of the evidentiary teachings provided by Exhibits E-P amount to no more than attorney argument lacking evidentiary support, which is unpersuasive. Again, MPEP §2145(I).
which it is not – several of Appellant’s Exhibits were published after the May 15, 2020 effective filing date of the claimed invention (see, e.g., Exhibit E, published June 2020; Exhibit H, published June 2020; Exhibit I, published September 2020; Exhibit L, First Posted August 2020; Exhibit M, First Posted July 2020; Exhibit N, First Posted May 21, 2020; Exhibit O, First Posted June 2020; and Exhibit P, published June 2020). Such teachings, therefore, cannot be relied upon to clearly establish what one of ordinary skill in the art would have known before the effective filing date of the claimed invention, which is the relevant inquiry under AIA  35 U.S.C. §103 (“[a] patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains”). In other words, any teachings that may support Appellant’s alleged teaching away published after the effective filing date of the claimed invention have no clear informative effect on what would have been considered prima facie obvious to the ordinarily skilled artisan before the effective filing date, which is the pertinent time of analysis under AIA  35 U.S.C. §103.
To the extent that Appellant’s arguments pertaining to the evidence of Exhibits E-P constitute attorney argument, they are considered herein. 
Appellant contends that “the solution to the problem of COVID-19 in males is to do the very opposite of applicant’s claimed invention, namely, to withhold or deprive the patient of androgen” (Brief, p.30-34). Appellant argues that the skilled artisan would have been led to administer androgen deprivation therapies for the purpose of lowering testosterone as an effective treatment for COVID-19 – not testosterone increasing therapy (Brief, p.30-34). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Appellant’s contention that the state of the art before the effective filing date of the claimed invention would have suggested use of androgen deprivation therapy – not testosterone increasing therapy – is unsupported by timely filed evidence. As the Examiner may not take official notice of facts In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)). 
Even if Appellant had provided proper and timely submitted evidentiary support for his statements that skilled artisans were investigating the use of androgen deprivation therapy (not testosterone therapy suggested by Schroeder or instantly claimed) – which he has not, such evidence would not clearly and unequivocally vitiate the teachings of Schroeder et al. The fact that skilled artisans may be investigating alternative therapies – even those with opposite effects to that which is instantly claimed or suggested by the prior art teachings of Schroeder – does not alone teach away from the proposed combination of Schroeder in view of Kalra, particularly when these teachings provide the requisite reasonable expectation of success necessary for a finding of prima facie obviousness. Appellant is reminded that absolute predictability is simply not a prerequisite to a finding of prima facie obviousness. Obviousness requires only a reasonable expectation of success, not guaranteed success. MPEP §2143.02.
Appellant should further note that COVID-19 was a nascent viral infection as of the effective filing date of the claimed invention in May 2020. This is clearly supported by Schroeder’s teaching that “SARS-CoV-2 [COVID-19] continues to spread worldwide and pose a major public health burden”, noting its first emergence in December 2019 in Wuhan, China (Schroeder, abstract). Given this knowledge, it is reasonable for skilled artisans to pursue as many promising fields of exploration and experimentation as possible to determine potentially efficacious therapies for treating COVID-19 viral infection – even if such avenues of exploration and experimentation may even appear to conflict with one another in terms of the overall principle of operation (e.g., androgen deprivation therapy versus androgen therapy). Also, if it were the case that skilled artisans may have been investigating the use of androgen deprivation therapy as a treatment for COVID-19 as well before the effective filing date of the claimed invention, this fact alone would not have necessarily clearly or definitively taught away from administering testosterone 
Moreover, even if one were to accept Appellant’s position that the state of the art at the time of the instant invention would only have suggested the use of androgen deprivation therapy, while clearly and definitively teaching away from the use of androgen therapy (which the Examiner does not concede), then it would again be incumbent upon Appellant to provide clear and scientifically persuasive evidence establishing why androgen therapy (in this case, testosterone therapy) – the precise opposite effect of what allegedly was suggested by the prior art before the effective filing date of the claimed invention - would have been reasonably expected to successfully treat COVID-19 viral infection. Appellant does not provide such evidence in his as-filed specification, as none of the working examples provides any clear evidence demonstrating efficacy of testosterone therapy to provide therapeutic benefit in the treatment of COVID-19, either directly or through a specific mechanism of action. If Appellant’s position is correct that the state of the art before the effective filing date of the claimed invention only suggested use of androgen deprivation therapy (not testosterone therapy as claimed) for treating COVID-19, then it would appear that Appellant himself has provided a highly convincing case as to why his own instantly claimed method would not, in fact, function to yield the claimed therapeutic objective with the requisite reasonable expectation of success. 
As such, rejection of claims 1-30 under AIA  35 U.S.C. §103 is proper for the reasons of record previously set forth in the grounds for rejection, and as further supported above. 
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Leslie A. Royds Draper/             Primary Examiner, Art Unit 1629                                                                                                                                                                                           

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629                                                                                                                                                                                                        
/JOSEPH K MCKANE/
Supervisory Patent Examiner, Art Unit 1626

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 C.F.R. §41.45 requires payment of an appeal forwarding fee within the time permitted by 37 C.F.R. §41.45(a), unless Appellant had timely paid the fee for filing a brief required by 37 C.F.R. §41.20(b) in effect on March 18, 201


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Appellant defines the term “therapeutically effective amount” as recited in the broadest embodiments of Appellant’s claims (e.g., claim 1) as only requiring “a non-toxic, but sufficient amount of the drug, to achieve therapeutic results in treating a condition for which the drug is known to be effective” (Specification, p.7, l.3-5), further acknowledging that the determination of an exact “effective amount is well within the ordinary skill in the art of pharmaceutical sciences and medicine” (Specification, p.7, l.12-13).